DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 2/10/21. 

The Examiner recommends filing a written authorization for Internet communication in response to the present action.  Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant.  The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms.  See MPEP § 502.03 for other methods of providing written authorization.

2.	Claims 1-22 are pending.
	Claims 1-22 are rejected.

Drawings
3.	The drawings filed on 2/10/21 are acceptable.

 Claim Objections
s 10 and 21 are objected to because of the following informalities:  Claims 10 and 21 contain the term QR.  Although it is a well know term it appears to be missing the definition (quick response) in front of QR to define it the first time it appears.  The Examiner views this as a typo.  Appropriate correction is required.
   
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 10-13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al., (Samuel), US PGPub. No.: 20150186945 as applied to claims above, in view of Schorr et al., (Schorr), US PGPub. No.: 20080172306.

 	As per claim 1, Samuel teaches a method for facilitating communication between users and destination users, (plurality of subscribers that satisfy the targeting criteria (destination users); registered mobile devices (destination users)) (para. 17, 163, 166) using different communication channels, (delivery channels; plurality of channels, i.e. SMS, social network, amongst others) (para. 18, 166), the method comprising: 
receiving, using a communication device, (para. 66) event data associated with an event from at least one user device associated with at least one user, (receiving permission from the customer (user) to receive activity data from the social media platforms. A social graph of the customer can be generated that includes a timeline of the activities (events) the customer performed across multiple platforms (hence, comprising user device) in addition to additional information about the preferences, interests, activities of the customer; using social data aggregation platform; subscriber device (user device also); collect/receive subscriber activity/event information) (para. 120, 171, 194; Fig. 4, 5); 
analyzing, using a processing device, (para. 106) the event data, (The social media data aggregation platform can further aggregate the data associated with each of the customers and analyze trends, similarities, differences, preferences, interests, across the plurality of customers) (para. 171, 194; Fig. 4); 
the social media data aggregation platform can create (generate) marketing campaigns for individual customers or a subset of the plurality of customers on behalf of businesses based on each customer's individual social graph (comprised of analysis); a social graph can be generated outlining (via analysis) the interactions of multiple subscribers with the content item over a period of time) (para. 194, 197, 233); wherein the at least one campaign is characterized by at least one communication channel, (aggregation system may design a marketing campaign that involves sending multiple messages to the subscribers via SMS, social media, email, among others) (para. 225); 
identifying, using the processing device, at least one destination user associated with a campaign (utilize the aggregated activities of users to design marketing campaigns directed towards users (destination users) based on the aggregated information associated with each user) (para. 197) of the at least one campaign based on the generating of the at least one campaign, (tailoring a particular marketing campaign based on the behaviors of the subscribers being targeted; clients can create a campaign in which they can target the subscribers via one or more of a plurality of channels, including, push, SMS, social networks, amongst others) (para. 93, 166, 197); 
receiving, using the communication device, at least one content associated with the campaign from the at least one user device, (receive additional information (content) about the user's activities at other platforms to see how the user reached the decision to buy the shirt; the social media data aggregation platform can receive the data from each of the social media platforms and aggregate the received data (content) from each of the social media platforms for each of the customers; a social graph of the customer can be generated that includes a timeline of the activities the customer, in addition to additional information (content) about the preferences (content), interests (content), activities of the customer. The social media data aggregation platform can further aggregate the data associated with each of the customers and analyze trends, similarities, differences, preferences, interests, across the plurality of customers. By doing so, the social media data aggregation platform can create marketing campaigns     
for individual customers) (para. 7, 85, 194); 
formatting, using the processing device, the at least one content based on a communication channel of the at least one communication channel associated with the campaign, (the social media aggregation system may design a marketing campaign that involves sending multiple messages (content) to the subscribers via SMS, social media, email, (thus formatting the content based on communication channels, i.e. SMS, social media, email) among others) (para. 225); 
generating, using the processing device, at least one message associated with the campaign, wherein the at least one message is characterized by a message type corresponding to the communication channel, (the social media aggregation system may design a marketing campaign that involves sending multiple messages to the subscribers via SMS, social media, email (communication channels)) (para. 225); 
transmitting, using the communication device, the at least one message to at least one destination user device associated with the at least one destination user, (build a campaign (message) and push (transmit) to the group (of destination users)) (para. 163, 225); and 
Samuel does not specifically teach generating message associated with the campaign based on the formatting; and storing, using a storage device, the at least one message.
However, Schorr teaches generating message associated with the campaign based on the formatting, (sends the marketing content of the marketing campaign via SMS/MMS format) (para. 70); and storing, using a storage device, the at least one message, (store campaign (comprised of messages) in database) (para. 70; Fig. 6).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to further utilize a campaign scheduler that continuously polls the database server to identify when a marketing campaign is scheduled to start. When the begin date for a marketing date arrives, the campaign scheduler 108, in step 112, sends the marketing content of the marketing campaign to the gift recipient systems via SMS/MMS format and/or to the purchasing systems via e-mail. In addition campaign scheduler 108 preferably processes the information obtained from opened messages, message replies (e.g., click-thru's), and any unsubscribe requests, (Schorr; para. 70, 71).

 	As per claim 2, the method of claim 1 Samuel teaches further comprising: 
retrieving, using the storage device, at least one destination user data associated with the at least one destination user based on the identifying, (The subscriber information management system can perform a lookup for all subscribers that match the criteria (thus identified as a destination user) indicated above (retrieving user data as claimed). Via the subscriber record of the database storing subscriber information, the subscriber information management system can identify a list of matching subscribers and send the subscribers an SMS as per the marketing campaign) (para. 12); 
analyzing, using the processing device, the at least one destination user data based on at least one criterion associated with the campaign, (perform a lookup for all subscribers that match the criteria (thus identified as a destination user) indicated above (retrieving user data as claimed). Via the subscriber record of the database storing subscriber information, the subscriber information management system can identify a list of matching subscribers and send the subscribers an SMS as per the marketing campaign) (para. 12); and 
determining, using the processing device, a triggering condition associated with the at least one destination user based on the analyzing of the at least one destination user data, wherein the transmitting of the at least one message to the at least one destination user device associated with the at least one destination user is further based on the triggering condition, (establish a marketing campaign that involves sending an SMS message to all subscribers that are between 18 and 35 (triggering condition) years old) (para. 12).

 	As per claim 10, the method of claim 1, Samuel teaches wherein the at least one content comprises at least one uniform resource locator (URL), (para. 211); wherein the at least one message comprises at least one QR image, (via quick response (QR) code; giving permission to push messages or notifications to their subscriber device via multi-channel messaging) (para. 161, 168).

 	As per claim 11, the method of claim 1 Samuel teaches further comprising: 
generating, using the processing device, a unique code corresponding to an interaction between a user of the at least one user and a destination user of the at least one destination user, (collected data can include information from the subscriber's
phone logs, such as a list of numbers (unique code) the subscriber called or received (thus representing interaction) calls or SMS (via unique code/number) messages from) (para. 10); wherein the interaction comprises the at least one message, (para. 10); wherein the unique code is associated with a plurality of communication channels of the at least one communication channel, (para. 10); 	
storing, using the storage device, the unique code in association with the interaction, (in a database) (para. 10); and 
correlating, using the processing device, a plurality of interactions between the user and the destination user based on the unique code, wherein the plurality of interactions is associated with the plurality of communication channels, (para. 10, 91).

 	As per claim 12, Samuel teaches a system for facilitating communication between users and destination users using different communication channels, (systems for collecting, managing and using subscriber data. Users, such as subscribers, can engage in activities across various platforms, including email, SMS, voice calls, social network platforms, third-party websites and applications, amongst others) (para. 5, 13) the system comprising: 
a communication device (para. 13, 66, 79) configured for: 
	a processing device communicatively coupled with the communication device, (para. 106) the processing device is configured for: 
Samuel does not specifically teach generating message associated with the campaign based on the formatting; a storage device communicatively coupled with the processing device, wherein the storage device is configured for storing the at least one message.
However, Schorr teaches generating message associated with the campaign based on the formatting, (sends the marketing content of the marketing campaign via SMS/MMS format) (para. 70); a storage device communicatively coupled with the processing device (database server (device)) (para. 70; Fig. 1 and 6), wherein the storage device is configured for storing the at least one message, (store campaign (comprised of messages) in database) (para. 70; Fig. 1).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to further utilize a campaign scheduler that continuously polls the database server to identify when a marketing campaign is scheduled to start. When the begin date for a marketing date arrives, the campaign scheduler 108, in step 112, sends the marketing content of the marketing campaign to the gift recipient systems via SMS/MMS format and/or to the purchasing systems via e-mail. In addition campaign scheduler 108 preferably processes the information obtained from opened  (Schorr; para. 70, 71).
The remainder of the limitations are rejected based on the analysis of claim 1, due to the similarity of the limitations.

 	As per claim 13, the system of claim 12, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.

 	As per claim 21, the system of claim 12, it is rejected based on the analysis of claim 10, due to the similarity of the limitations.

 	As per claim 22, the system of claim 12, it is rejected based on the analysis of claim 11, due to the similarity of the limitations.

8.	Claims 3-9 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Samuel et al., (Samuel), US PGPub. No.: 20150186945 as applied to claims above, in view of Schorr et al., (Schorr), US PGPub. No.: 20080172306 and further in view of Chittoor et al., (Chittoor), US Patent No. 9779443.

 	As per claim 3, the method of claim 1 Samuel teaches further comprising: 
receiving, using the communication device, a status associated with a message of the at least one message from the at least one destination user device, (the subscriber record includes information about the subscriber that has been collected from a plurality of unrelated content sources via a subscriber opting in (status associated with a message) to allow subscriber information (communication/messages) to be collected; Attributes can serve as keys in a database and can correspond to criteria used by advertisers, marketers; status can also be via a relationship status, gender, race, age, links accessed by a subscriber )(para. 10); wherein the message is associated with a first message type, (SMS message; phone message; receive data corresponding to one or more activities (status) performed by the user on the cellular device (hence, communication/messages) from one or more services executing on the cellular device; the one or more services include a phone service, an email service, an instant messaging service, and a camera service) (para. 10, 32, 93); wherein the first communication channel is different from the communication channel, (phone service, an email service, an instant messaging service, and a camera service) (para. 32). Samuel teaches status message, (para. 10, 32, 93) and first communication channel of the at least one communication channel, (phone service, an email service, an instant messaging service, and a camera service) (para. 32); wherein the status message is associated with a second message type, wherein the second message type is different from the first message type, (para. 32)
Neither Samuel nor Schorr specifically teach formatting, using the processing device, based on a communication channel; generating, using the processing device, a status message based on the formatting of the status; transmitting, using the communication device, the status message to the at least one user device.
However, Chittoor teaches formatting, using the processing device, based on a communication channel, generating, using the processing device, a status message (the generated message in the format defined by the selected personalized merchandizing scheme to the particular user using the communication channel defined by the selected personalized merchandizing scheme; defines content for a message that references information regarding a good or service included in the catalog, criteria for selection of an event from an event stream to which the message is responsive, a format for the content of a message, and a channel of communication for the message) (claim 1, col. 1, lines 42-47); transmitting, using the communication device, the status message to the at least one user device, (providing, by the processor, the generated message in the format defined by the selected personalized merchandizing scheme to the particular user) (claim 1, col. 1, lines 42-47);
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to include identification information which may be
used to contact the user and/or send the message of the messaging campaign and/or personalized merchandising scheme to the user; and also which may include, for example, user UUIDs and related channel identifiers, email addresses, 20 device tokens for mobile push notifications, display RTB ids, phone numbers for SMS text messaging, etc. (Chittoor; col. 7, lines 16-22).

 	As per claim 4, the method of claim 3, Samuel teaches further comprising: Samuel teaches analyzing, using the processing device, the status based on at least one criterion associated with the campaign, (analyzing the status message to determine if criterion is there for collect information used for the campaign) (para. 12, 91); and determining, using the processing device, at least one action for the status based on the analyzing of the status, (determine to collect subscriber information) (para. 12, 91); 
Neither Samuel nor Schorr specifically teach wherein the formatting of the status is further based on the determining of the at least one action.
However, Chittoor teaches wherein the formatting of the status is further based on the determining of the at least one action, (the generated message in the format 
defined by the selected personalized merchandizing scheme (an action) to the particular user) (claim 1, col. 1, lines 42-47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to include identification information which may be
used to contact the user and/or send the message of the messaging campaign and/or personalized merchandising scheme to the user; and also which may include, for example, user UUIDs and related channel identifiers, email addresses, 20 device tokens for mobile push notifications, display RTB ids, phone numbers for SMS text messaging, etc., (Chittoor; col. 7, lines 16-22).

 	As per claim 5, the method of claim 1 Samuel teaches further comprising: 
receiving, using the communication device, at least one destination user device data from the at least one destination user device, (collecting, managing and using subscriber data; subscriber information management system can retrieve subscriber activity information of a subscriber from the content source via a service or application executing on a subscriber device; also via opting in to collect subscriber information) (para. 5, 13, 91, 175); 
analyzing, using the processing device, the at least one destination user device data, (collecting and managing subscriber activity information across a plurality of content sources includes establishing, by a subscriber information management system comprising one or more processors intermediary to one or more advertisers, cellular devices of a plurality of subscribers storing subscriber activity information related to activities performed by the plurality of subscribers, a plurality of interfaces with the servers of each of the plurality of content sources; the subscriber information management system can identify a list of matching subscribers, thus analyzed destination user device data) (para. 12, 13); and 
determining, using the processing device, the communication channel for the campaign based on the analyzing of the at least one destination user device data, (Users, such as subscribers, can engage in activities across various platforms, including email, SMS; consider an advertiser that runs an advertising campaign. One of the advertiser's goals is to learn how users respond (via communication channel) to the advertising campaign. In one example, the advertiser can establish an SMS marketing campaign broadcasting an SMS message to all of its subscribers) (para. 5, 6).
Neither Samuel nor Schorr specifically teaches wherein the formatting of the at least one content is further based on the determining of the communication channel.
However, Chittoor teaches wherein the formatting of the at least one content is further based on the determining of the communication channel, (the generated            
message in the format defined by the selected personalized merchandizing scheme to the particular user using the communication channel defined by the selected personalized merchandizing scheme; defines content for a message that references information regarding a good or service included in the catalog, criteria for selection of an event from an event stream to which the message is responsive, a format for the content of a message, and a channel of communication for the message) (claim 1, col. 1, lines 42-47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to include identification information which may be
used to contact the user and/or send the message of the messaging campaign and/or personalized merchandising scheme to the user; and also which may include, for example, user UUIDs and related channel identifiers, email addresses, 20 device tokens for mobile push notifications, display RTB ids, phone numbers for SMS text messaging, etc. (Chittoor; col. 7, lines 16-22).

 	As per claim 6, the method of claim 1, Samuel teaches wherein the at least one communication channel is characterized by at least one communication channel characteristic, (wherein the characteristic can be (SMS, email, or social networks) (para. 224, 225); wherein the method further comprises: 
analyzing, using the processing device, the at least one content, (The social media data aggregation platform can further aggregate the data associated with each of the customers and analyze trends, similarities, differences, preferences, interests, across the plurality of customers) (para. 171, 194; Fig. 4); 
determining, using the processing device, at least one content characteristic based on the analyzing of the at least one content, (trends, similarities, differences, preferences, interests, across the plurality of customers) (para. 171, 194; Fig. 4); 
comparing, using the processing device, the at least one content characteristic with the at least one communication channel characteristic based on the determining of the at least one content characteristic, (a tennis retailer can submit a request to the subscriber information management system to establish a marketing campaign that involves sending an SMS message to all subscribers that are between 18 and 35 years old, indicate tennis as an interest of theirs) (para. 12); and 
determining, using the processing device, the communication channel for the campaign based on the comparing, (the collected data can include information from the subscriber's phone logs, such as a list of numbers the subscriber called or received calls or SMS messages from; sending an SMS message to all subscribers that are between 18 and 35 years old, indicate tennis as an interest of theirs) (para. 10, 12)
Neither Samuel nor Schorr specifically teach wherein the formatting of the at least one content is further based on the determining of the communication channel.
However, Chittoor teaches wherein the formatting of the at least one content is further based on the determining of the communication channel (the generated 
message in the format defined by the selected personalized merchandizing scheme to the particular user using the communication channel defined by the selected personalized merchandizing scheme; defines content for a message that references information regarding a good or service included in the catalog, criteria for selection of an event from an event stream to which the message is responsive, a format for the content of a message, and a channel of communication for the message) (claim 1, col. 1, lines 42-47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to include identification information which may be
used to contact the user and/or send the message of the messaging campaign and/or personalized merchandising scheme to the user; and also which may include, for example, user UUIDs and related channel identifiers, email addresses, 20 device tokens for mobile push notifications, display RTB ids, phone numbers for SMS text messaging, etc., (Chittoor; col. 7, lines 16-22).

 	As per claim 7, the method of claim 1 Samuel teaches further comprising: 
receiving, using the communication device, at least one user data associated with the campaign from the at least one user device, (via It should be appreciated that all of this information can be collected in response to the subscriber opting in to allow the subscriber information management system to collect such information) (para. 10); 
analyzing, using the processing device, the at least one user data, (use the collected information to learn (thus, analyzing) more about the subscriber) (para. 11); and 
determining, using the processing device, the communication channel for the campaign based on the analyzing of the at least one user data, (the collected data can include information from the subscriber's phone logs, such as a list of numbers the subscriber called (hence communication channel) or received calls or SMS messages (communication channel) from) (para. 10).
Neither Samuel nor Schorr specifically teaches wherein the formatting of the at least one content is further based on the determining of the communication channel.
However, Chittoor teaches wherein the formatting of the at least one content is further based on the determining of the communication channel. (claim 1, col. 1, lines 42-47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr and Chittoor in order to include identification information which may be used to contact the user and/or send the message of the messaging campaign and/or personalized merchandising scheme to the user; and also which may include, for example, user UUIDs and related channel identifiers, email addresses, 20 device tokens for mobile push notifications, display RTB ids, phone numbers for SMS text messaging, etc., (Chittoor; col. 7, lines 16-22).

 	As per claim 8, the method of claim 1, Samuel teaches wherein the at least one campaign is characterized by at least one communication method, (SMS (communication method) marketing campaign) (para. 6) wherein the method further comprises:
analyzing, using the processing device, the at least one content, (The social media data aggregation platform can further aggregate the data associated with each of the customers and analyze trends, similarities, differences, preferences, interests, across the plurality of customers) (para. 171, 194; Fig. 4); 
determining, using the processing device, a communication method of the at least one communication method associated with the campaign based on the analyzing of the at least one content, (the collected data can include information from the subscriber's phone logs, such as a list of numbers the subscriber called or received calls or SMS messages (communication method) from, amongst other; The subscriber information management system can perform a lookup for all subscribers that match the criteria indicated above. via the subscriber record of the database storing subscriber information, the subscriber information management system can identify a list of matching subscribers and send the subscribers an SMS as per the marketing campaign) (para. 10, 12); and 
determining, using the processing device, the communication channel for the campaign based on the determining of the communication method, (para. 12).
Neither Samuel nor Schorr specifically teach wherein the formatting of the at least one content is further based on the determining of the communication channel.
However, Chittoor teaches wherein the formatting of the at least one content is further based on the determining of the communication channel) (claim 1, col. 1, lines 42-47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to include identification information which may be
(Chittoor; col. 7, lines 16-22).

 	As per claim 9, the method of claim 1, Samuel teaches further comprising: 
receiving, using the communication device, at least one sensor data associated with the campaign from at least one sensor, wherein the at least one sensor is configured for generating the at least one sensor data based on a position of the at least one destination user, (the social media data aggregation platform can create marketing campaigns that utilizes tasks, connections between tasks, and connections between people. These tasks can be activities to boost the business's profile online and can be made up of interactions associated with a user. Examples of tasks can be location-based tasks; location task can rely on GPS signals) (para. 191, 210), in relation to a location of the event, (These tasks can be activities to boost the business's profile online and can be made up of interactions associated with a user; activities (event) match the one or more tasks included in the marketing campaign) (para. 29, 191); 
analyzing, using the processing device, the at least one sensor data, (thus players location determined) (para. 210); 
determining, using the processing device, a proximity of the at least one destination user in relation to the location of the event, (proximity determined by GPS signal) (para. 210); and 
(SMS) (para. 6, 12) 
Samuel does not specifically teach determining channel based on the determining of the proximity.
However, Schorr teaches determining channel based on the determining of the proximity, (utilize a global positioning system (GPS) (also viewed as a channel) to identify the location of the recipient (for example, to facilitate sending the recipient system 22 an electronic coupon for a store when the recipient system 22 is physically proximate to such store; SMS and MMS are preferably distributed to facilitate scalability) (para. 24).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr in order to further utilize a campaign scheduler that continuously polls the database server to identify when a marketing campaign is scheduled to start. When the begin date for a marketing date arrives, the campaign scheduler 108, in step 112, sends the marketing content of the marketing campaign to the gift recipient systems via SMS/MMS format and/or to the purchasing systems via e-mail. In addition campaign scheduler 108 preferably processes the information obtained from opened messages, message replies (e.g., click-thru's), and any unsubscribe requests, (Schorr; para. 70, 71).
Neither Samuel nor Schorr specifically teach wherein the formatting of the at least one content is further based on the determining of the communication channel.
 (claim 1, col. 1, lines 42-47).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the network teachings of Samuel and Schorr and Chittoor in order to include identification information which may be used to contact the user and/or send the message of the messaging campaign and/or personalized merchandising scheme to the user; and also which may include, for example, user UUIDs and related channel identifiers, email addresses, device tokens for mobile push notifications, display RTB ids, phone numbers for SMS text messaging, etc., (Chittoor; col. 7, lines 16-22).

 	As per claim 14, the system of claim 12, it is rejected based on the analysis of claim 3, due to the similarity of the limitations.

 	As per claim 15, the system of claim 14, it is rejected based on the analysis of claim 4, due to the similarity of the limitations.

 	As per claim 16, the system of claim 12, it is rejected based on the analysis of claim 5, due to the similarity of the limitations.

 	As per claim 17, the system of claim 12, it is rejected based on the analysis of claim 6, due to the similarity of the limitations.

 	As per claim 18, the system of claim 12, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.

 	As per claim 19, the system of claim 12, it is rejected based on the analysis of claim 8, due to the similarity of the limitations.

	As per claim 20, the system of claim 12, it is rejected based on the analysis of claim 9, due to the similarity of the limitations.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure, i.e. Kuskey, US PGPub. No.: 20170178182, para. 8.  See form 892.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        12/28/21